Citation Nr: 1243540	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disorder, claimed as a rotator cuff injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from December 1971 to January 2002 with a period of active duty for training from July 1972 to January 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled for a Board hearing before a Veterans Law Judge sitting at the RO in April 2012.  He failed to appear for that hearing with no reason provided.  Subsequently, he has not requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  38  C.F.R. § 20.704(d) (2012).

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A brief review of the facts reflects that in June 1981, while the Veteran was on active duty for training, he sustained a right shoulder injury which was treated at the 109th Evacuation Hospital Dispensary & Noble Army Hospital.  Ultimately the injury was assessed as rotator cuff strain and was considered to have been sustained in the line of duty.  National Guard examination reports of 1984, 1989, 1994, and 1997 failed to reveal any clinical abnormality of the upper extremities.  

Nevertheless, in June 2008, the Veteran filed a service connection claim for a right shoulder disorder.  In conjunction with the claim, no specific current manifestations or symptoms have been identified by the Veteran.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.   

To date, no VA examination has been conducted in conjunction with the Veteran's claimed right shoulder disorder.  In light of the evidence currently on file, which at minimum shows evidence of a right shoulder injury in 1981, and suggests that the Veteran believes he may have some residuals of the injury as evidenced by the fact he filed a claim in 2008, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).    

In addition, at this point the Veteran has not specifically identified any treatment for his right shoulder, except that provided in June 1981.  Accordingly, on remand he will have an opportunity to identify all treatment sources which may have evidence pertinent to his claim.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right shoulder disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination in conjunction with the pending service connection claim for a right shoulder condition.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination, to include the Veteran's service treatment and reserve records.  Such review should be so indicated in the examination report with specificity of the evidence reviewed.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his right shoulder condition history to include symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.   

a).  The examiner is also asked to identify and diagnosis any currently manifested right shoulder disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.   

b).  For each diagnosed right shoulder disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or manifested as a result of the June 1981 right rotator cuff injury, or is otherwise related to his military service.  

In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



